Ei, Juez Asociado Sb. Eigttebas,-
emitió la Opinión del Tribunal.
.Por escritura otorgada en la ciudad de Arecibo el vein-te y siete de Mayo de mil ochocientos noventa y siete, re-conoció Don Jaime Colón adeudar á Doña Juliana Colón la suma de veinte mil pesos de moneda provincial, equi-valentes boj7' á la cantidad de doce mil dollars y en garan-tía de esa deuda y de los intereses que también se- convi-nieron, constituyó el deudor hipoteca voluntaria sobre una finca de café de su propiedad denominada “La Mall orquina”, radicada en el barrio de Cialitos, término municipal de Ciales. No habiéndose satisfecho la deuda á su debido tiempo, la acreedora Doña Juliana Colón, con copia primordial de dicha escritura, inscrita en el Regis-tro de la Propiedad, y con certificación expedida por esta Oficina, creditiva de no estar cancelado, ni pendiente de cancelación, el mencionado crédito, según el libro Diario, presentó su reclamación por diez y ocho mil seiscientos cuarenta dollars, en nueve de Julio de mil novecientos tres, ante la Corte de Arecibo, siguiendo el procedimiento ejecutivo sumarísimo que prescribe el artículo 169 del Re-glamento para la ejecución de la Ley Hipotecaria. Se re-quirió sin éxito al deudor Jaime Colón para que en el tér-mino de treinta días satisficiese la cantidad reclamada y entonces se sacó á subasta la finca por dos veces, sin que se presentaran licitadores, por cuyo motivo la acreedora solicitó su adjudicación y posesión y para otorgarla se mandó practicar y se practicó la correspondiente liquida-ción de cargas que afectaren al inmueble, y en ese estado aparece un documento escrito en Inglés,, cuya traducción es la siguiente:
“Estados Unidos 'de América. — Distrito de Puerto Kico. Yo lí. II. Sooville, Secretario (Clerk) de la Corte de Distrito de los Estados *17Unidos para el Distrito antes diclio, por la presente certifico que el día once de Diciembre del año mil novecientos tres, Jaime Colón y Pons presentó en este Tribunal su balance por triplicado con la correspon-diente solicitud pidiendo que se le declarara en estado de quiebra de acuerdo con las varias leyes del 'Congreso dictadas para tales casos: y que dicha causa ha sido registrada como causa de quiebra bajo el número trece de esta Corte. En testimonio de lo cual firmo y, selló la presente con el .de este Tribunal en 'San Juan de Puerto Rico, once de Diciembre de anil novecientos tres. II. TI. Seoville, Secretario de la Corte de Distrito de los Estados Unidos. Por Frank Antonsanti, Subsecretario. ’1
Diclio documento se mandó agregar á los autos, y lie-cha ya la liquidación de cargas se pide otra vez la adjudi-cación y posesión, y entonces el Tribunal, en cinco de Ene-ro del año anterior, declara que no ha lugar á proveer y ordena la suspensión del procedimiento porque constaba que el deudor se había presentado en quiebra ante la Cor-te de Distrito de los Estados Unidos para el Distrito de Puerto Pico. De ese provisto se pidió reposición y se dió traslado al deudor, 'quien se limitó simplemente á presen-tar con un escrito un ejemplar del periódico “Heraldo Español”, que se publica en esta ciudad, y en él consta el siguiente edicto, que traducido dice así:
“En la Corte Je Distrito de los Estados Unidos' para el Distrito de Puerto Pico. En Procedimientos tde quiebra establecidos por Jaime Colón y Pons, .declarado en estado de quiebra. No. — A los acreedores de Jaime Colón y Pons, de la ciudad de Cíales, y del Distrito antes dicho, en procedimiento de quiebra, por la presente se avisa que el veinte y nueve de Diciembre del año mil novecientos tres dicho Jaime Colón y Pons fué .debidamente declarado en estado tie quiebra, y que la pri-mera reunión de acreedores tendrá lugar en mi oficina, calle de Te-tuán número 3 en la ciudad de San Juan, P. Pico, el día quince de Enero de mil novecientos cuatro, á las diez de la mañana, á cuya hora' deberán los acreedores concurrir, para presentar sus reclamaciones, nombrar un Trustee, tomar declaración al insolvente y transar ó resolver sobre todos los demás asuntos que propiamente puedan presen-tar á la reclamación de la Junta. Enero 5 de 1904. — Andrés B. (Irosas, Referee in Bankruptcy.”
*18Así las cosas, fundado el Tribunal de Areeibo en la sec-ción 11 de la Ley del Congreso de los Estados Unidos, de-nominada “Una ley para establecer un sistema uniforme de quiebra en los E. U.”, aprobada en Julio 1 de 1898, ne-gó la reposición en auto de treinta de Marzo del año anterior, contra cuyo provisto se interpuso recurso de ape-lación y en su virtud se elevaron á esta Suprema Corte los autos originales personándose'el apelante, quien á su de-bido tiempo presentó su alegato, que luego desarrolló oral-mente en el acto de la vista, impugnando la suspensión del procedimiento por ser. contraria á la misma ley y á la constante jurisq>rudencia de los Tribunales de los Esta-dos Unidos.
Concurrió al acto de la vista la representación del deu-dor Don Jaime Colón, y presentó un brief alegando los motivos que á su juicio aconsejaban la suspensión que ha-bía decretado la Corte de Areeibo.
Pero no debe pasarse en silencio la manifestación que hizo la representación del deudor Don Jaime Colón, ten-dente á dejar consignado que no era parte en este asunto, porque no tenía personalidad para gestionar, facultad que estaba reservada exclusivamente al síndico, de la quie-bra, y añadió que sólo para mayor ilustración de esta Cor-te había presentado el referido brief.
Al día siguiente de la vista, ó sea el trece del corriente, presentó ante esta Corte, la misma representación de Don Jaime Colón, una copia de una petición de injunction de-cretada por la Corte de Distrito de los Estados Unidos y dirijida á la Corte de Distrito de Areeibo, con el fin de que ésta suspenda el procedimiento entablado por Doña Juliana Colón contra dicho Don Jaime, en cobro de su crédito hipotecario.
Pero ese documento en nada se refiere á fas actuacio-nes y sólo provisionalmente ha podido admitirse, tanto más cuanto que en él nada se solicita de este Tribunal.
Ahora bien, y estando conformes las partos en los lie-*19dios, veamos el único fundamento del Tribunal de Areci-bo para decretar la suspensión del procedimiento srana-rísimo. Ese fundamento.es la Sección lia. de la Ley del Congreso de los Estados Unidos denominada una ley pa-' ra establecer un sistema uniforme de quiebra, aprobada en Julio 1 de 1898.
Esa sección dipe así:
“Todo pleito fuaxteclo en una reclamation de la cual la sentencia ñnal en el procedimiento de quiebra relevaría á la persona obligada y el cual pleito estuviera pendiente contra tal persona al tiempo de presentarse una petición para declararla en quiebra, será suspendido basta tpie se dicte auto concediendo ó rechazando la petición. Si cí dicha persona se le declarare en quiebre, el pleito será suspendido hasta doce meses después de la fecha del auto, ó si dentro de este tér-mino dicha persona pidiere ser relevada de sus deudas por sentencia final, entonces será suspendido hasta la resolución de tal petición.”
Pero esa disposición no puede tener un alcance tan general como el que se le da, de modo que comprenda gra-vámenes que, (-.orno el presente, datan del año de 1897 ó sea seis años antes de la presentación en quiebra, liecho que también es posterior en cuatro níeses á la iniciación del procedimiento ejecutivo para su cobro, y que hoy tra-ta de suspenderse..
No existía esa ley de bancarrota cuando la hipoteca se constituyó y se registró en el Registro de la Propiedad, y es imposible suponer que el cargo fué dado y aceptado en fraude de esa ley que entonces no existía, y siendo esto así, y no habiendo prueba en contrario, bay que concluir aceptando que esa hipoteca se constituyó y registró con absoluta buena fó y cuando quizás no tenía Don Jaime Colón las otras deudas que han determinado su presenta-ción en. quiebra.
A estas consideraciones dá su sanción más cumplida la Sección 67, sub-división (cL) de la ley citada cuando dice:
*20“Cargos ó gravámenes 'dados y aceptados en buena, fé y no en cott-1 emplación ó en fraude de esta ley y por causa presente y que han sido registrados de acuerdo con la ley cuando fuere necesario para dar no-ticia de ellos, no serán afectados por esta ley.”
Pero hay más; en consideración al tiempo de la consti-tución de los gravámenes ó hipotecas, y en atención á ha-ber adquirido una Corte de Estado jurisdicción sobre la materia, objeto de la controversia, con anterioridad á los procedimientos de quiebra, se han dictado multitud de re-soluciones que demuestran la improcedencia de la suspen-sión decretada, y de esas resoluciones no podemos pres-cindir de fijar la doctrina que contienen las siguientes:
“a. — In Re Snell et al. — 125 Fed. Rep. 154. — Corte de Distrito, N. D. California. — Esta moción lia sido presentada por Albert Ilirsch-fekl’eon el objeto de (pie se modifique la resolución dictada anterior-mente, tendente, á suspender los procedimientos en un pleito que pende ante la Corte Superior del Condado de Nevada, Estallo de California, entre juntes de la una Albert Ilirschfeld como demandante y de la otr$ B. F. Snell y J. D. Fleming, socios de la sociedad .Snell & Fleming, corno demandados. — De la declaración jurada presentada en apoyo de la moción, aparece (y este hecho no -se lia discutido) que la parte promovente, ó sea el demandante, en el pleito citado, obtuvo un embargo legal sobre ciertas .propiedades del insolvente con más de cuatro meses .de anterioridad á la fecha en que dieron principio los procedimientos de quiebra. De acuerdo con las decisiones dictadas en los casos de Metcalf vs. Barker, 187 U. S. 165, 28 Sup. Ct. 67, 47 L. Ed. 122, and In re Beaver Coal Co. 113 Fed. 889, 51 C. C. A. 519, que resultan autoridades en la materia, debe resolverse que los pro-cedimientos de quiebra no afectan al gravamen que este embargo su-pone, por haberse obtenido con más de 'cuatro meses de anterioridad á la fecha en que aquéllos fueron instituidos; y de esto se sigue que se debe permitir al -demandante, en el pleito 'mencionado, continuarlo hasta obtener sentencia y satisfacerla por medio de la venta, de los bienes embargados. Véase también como apoyo de esa resolución Braoidenburg sobre Quiebras, 3r. Ed. page 1114.)
b). — In Re Shoemaker. — 112 Fed. Rep. 648, 650. — (Corte 'de Dis-trito W. 1). Virginia. — Cuando una Corte del Estado ha adquirido jurisdicción sobre los bienes del deudor mediante mandamiento de *21embargo que en cumplimiento ¡de sentencia ha sido expedido 'con an-terioridad á la presentación por el demandado de una petición volun-taria para que se le declare en estado de quiebra, la corte en que se presentare tal petición lejos de intervenir por medio de una injunction, á solicitud del insolvente, para impedir (pie se verifique la venta de .dichos bienes ¡de acuerdo con lo .dispuesto en el mandamiento, le remitirá á la Corte del Estado, la que, por razón de'ssu prioridad en adquirir jurisdicción, tiene de-recho á determinar el efecto que han de tener los procedimientos de quiebra en la continuación de sus procedimientos de ejecución. La cor-tesía exige que este Tribunal se niegue á restringir las funciones del Oficial de la -Corte del Estado aunque no sea más que por la razón de haber adquirido dicha corte jurisdicción sobre la materia objeto de la controversia con anterioridad á la institución de los procedimientos de quiebra.
c. — -In Re Gerdes. — 102 Fed. Rep. 319. (Corte de Distrito 8. D. Ohio. — Las Cortes de quiebras tienen jurisdicción para vender todas las propiedades muebles é inmuebles que pertenezcan á los bienes del insolvente. Si el inmueble estuviere gravado, deberán levantarse ios gravámenes ó venderse la propiedad sin perjuicio de los mismos. Pero si el trustee desea vender el inmueble libre de gravámenes, sin satisfacerlos, debe citar á los tenedores de los mismos, para ante el Tribunal porque ellos tienen ¡derecho á ser oídos antes de que la propie-dad sea librada de sus cargas ó gravámenes y éstos transferidos ó consti-tuidos sob re. los fondos que resulten de la venta de la misma. Los tene-dores de esos gravámenes ó menos que renuncien á sus garantíasyprue-ben sus derechos, son extraños á los procedimientos ¡de quiebra- y tienen derecho á que sus -reclamaciones sobre la propiedad sean resueltas por las Cor-tes -del Estado que correspondan al Condado en que este situado el inmueble. — Pero en el caso presente la -Corte (pie conoce de la quiebra no po'dí-a ordenar la venta del inmueble en cuestión, porque ya había -sido vendido, libre de cargas, por la Corte -del Estado, y no pertenecía á los bienes del insolvente ó de su Irusler. — -La hipo-teca de Pruden se constituyó con -anterioridad á la aprobación de la Ley sobre quiebras, y antes de que. se presentara la petición, ó soli-citud interesando la declaratoria del estado de quiebra, ya él había entablado pleito en la corte del Estado para ejecutar la hipoteca, obtenido -una resolución ordenando la venta de la finca, se había tam-bién practicado el embargo y anunciado la venta ¡ele la ¡propiedad. La Corte ¡del Estado tenía jurisdicción sobre 1-a -materia objeto de la con-troversia y sobre las parte's, y el ¡dominio de la propiedad para los *22fines de ia venta, y según las autoridades en la materia es completa-mente claro que tenía facultad para proceder á la venta y distribu-ción del producto de la misma, á. pesar de que, pendiente de verifi-carse la venta, se principiaron los procedimientos de quiebra contra Gerdes. Su jurisdicción no terminó por haber dado principio los procedimientos de quiebra y ella tiene jurisdicción exclusiva para determina]’ y hacer que se respeten los derechos 'de Pniden sobre Ja propiedad ó el producto de su venta. Railroad Co. vs. Gomila, 132, U. S. 478, 10 Sup. Ct. 155, 33 L. E. 400; Moran vs. Sturges, 154 U. S. 256-265, 14 Sup. Ct. 1019 38 L. Ed. 981.
Del estudio de la Ley de Bancarrota y de la interpreta-ción que á ella se lia dado por numerosas resoluciones, se ve con claridad que la suspensión de este procedimiento en cobro de un gravamen hipotecario es improcedente, porque tal gravamen es anterior á la referida ley de ban-carrota, porque el procedimiento para el cobro de di (dio gravamen es también anterior á la declaración de la quie-bra de Don Jaime Colón, porque aquél se constituyó con buena fé y sin propósito de burlar la citada ley, 'que en 1897 no existía y porque la corte de Arecibo había adqui-rido, con anterioridad, jurisdicción sobre la materia y so-bre las personas que contienden en el asunto, y en tales condiciones dicha corte debe seguir el procedimiento con arreglo á la ley, hasta su completa terminación, y se da en este caso concreto la circunstancia de que esa Ley Nacio-nal de Bancarrota, con las resoluciones citadas que cons-tituyen una sana interpretación de la misma, están en perfecta armonía con la ley. hipotecaria local 'que en su artículo .133 dice así:
“No se suspenderá en ningún caso el procedimiento ejecutivo por las reclamaciones de un tercero, si no estuvieron fundidas en un título anteriomíenle inscrito, ni por la muerte 'del ’deudor ó del tercer po-seedor ni por la declaración de quiebra, ni por' el concurso de acree-dores de '(malquiera de ellos.”
Bn mérito de lo expuesto somos de opinión, y así lo pro-*23ponemos, que debe revocarse el provisto de cinco de Ene-ro de mil novecientos cuatro y su concordante del treinta ele Marzo de diclio año, alzándose en su consecuencia la suspensión decretada por la Corte de Arecibo, quien con-tinuará el procedimiento ejecutivo con arreglo á derecho.

Resuelto de conformidad.

Jueces concurrentes: Sres. Hernández, MacLearv 3r 'Wolf.
El Juez Presidente, Hr. Quiñones, no formó Tribunal en la vista de este caso. • • •